Citation Nr: 1706335	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-24 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to additional VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1976, and from December 2003 to March 2005.  The Veteran died in June 2012.  The appellant is the surviving spouse of the Veteran.

This matter came before the Board on appeal from a February 2013 decision of the RO in St. Paul, Minnesota, which granted burial benefits of $2,000.00 to the appellant.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDING OF FACT

VA has paid the appellant the maximum amount of burial benefits available under law for a veteran who died due to service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to additional burial benefits have not been met.  
38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1700, 3.1704 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court has held that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Here, as is addressed below, the issue on appeal must be denied at law as the appellant has previously been paid the maximum available VA burial benefits at law for a service-connected death.

Entitlement to Additional VA Burial Benefits

The appellant contends that additional benefits for the Veteran's burial are warranted.  VA provides various types of burial benefits, which are listed under VA 38 C.F.R. § 3.1700.  By law, VA will pay the maximum burial allowance specified under 38 U.S.C.A. § 2307 for the burial and funeral expenses of a veteran whose death is service connected.  38 C.F.R. § 3.1704(a).  VA may reimburse for transportation expenses related to burial in a national cemetery under § 3.1709(b).  38 C.F.R. § 3.1704(c).  VA may also pay the plot or interment allowance for burial in a State veterans cemetery under 38 C.F.R. § 3.1707(a).  Id.  Under 38 U.S.C.A. 
§ 2307, the maximum burial allowance for a Veteran who died as a result of service-connected disability and who was not a Federal employee is $2,000.  Funeral expenses paid under § 2307 will be in lieu of any benefits authorized under §§ 2302 and 2303(a)(1) and (b)(2). 

There is no indication from the record that the Veteran was a Federal employee.  Further, per an August 2012 VA Form 21-530, Application for Burial Benefits, the Veteran was not buried in a national cemetery, a cemetery owned by the federal government, or a state owned cemetery. 

The evidence of record reflects that the appellant paid $11,081.92 for the Veteran's funeral.  In a February 2013 rating decision, the RO granted the maximum benefit of $2,000 for service-connected burial benefits, finding that the Veteran's death was related to service.  The appellant has received the maximum allowance of $2,000, and the evidence does not reflect that the Veteran was a Federal employee and/or was buried in a national cemetery, a cemetery owned by the federal government, or a state owned cemetery; therefore, entitlement to additional VA burial benefits must be denied.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason, 16 Vet. App. at 131-32; Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to additional burial benefits is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


